﻿Mr. President, on the occasion of your election as President of this important forum of States of the world, I have the pleasure to extend my congratulations to you, the representative of the United Republic of Tanzania, a country with which Romania maintains relations of close friendship and co-operation.
2.	Romania is taking part in this session in the determination to contribute, along with other States, to the debate and to the adoption of just and lasting solutions to the problems which beset mankind in the interests of strengthening peace, detente, understanding and international co-operation.
3.	We bring to this forum a message of peace and co-operation from the Romanian people, who are celebrating this year the thirty-fifth anniversary of their revolution of anti-Fascist and anti-imperialist social and national liberation, which was an event of epoch-making importance for our people's destiny and which has opened the way to the democratic and socialist development of Romania. The progress achieved over this period in the many-sided development of our country and in the raising of the material and the intellectual standards of all our people is eloquent proof of the creative capacity of a nation liberated from exploitation and foreign domination, a nation which has committed all its resources to the achievement of profound revolutionary changes, the supreme purpose of which is the full assertion of the human personality.
4.	Romania's foreign policy, which is an integral part of this vast work of construction, is consequently dedicated to the goals of peace, security, co-operation and progress and to the establishment of new international relations based on equality and mutual respect, and is aimed at ensuring favourable conditions for the development and prosperity of all peoples.
5.	Romania constantly places in the forefront of its international activities the development of friendship, solidarity and co-operation with all socialist countries, At the same time Romania is developing its many-sided co-operation with the developing and non-aligned countries and is expanding its relations with all States of the world regardless of their social system and is taking an active part in the international division of labour and world exchange of goods and assets.
6.	The decisive role in the elaboration and promotion, of the foreign policy of my country and in the broad and dynamic development of its international relations falls to the President of the Socialist Republic of Romania, Nicolae Ceaugescu, who is persevering in his activities in the service of the cause of freedom and independence, and of security and co-operation among peoples.
7.	The international relations of socialist Romania form part of the universal process of the free and independent affirmation of the nations on the world scene, and constitute a contribution of the promotion of the policy of detente, understanding and equal cooperation among all the States of the world. All the international activities of the country are based on a new concept of the foundations of peace, on the strict observance, in the relations among States, of the principles of national independence and sovereignty, equality of rights and non-interference in internal affairs, mutual advantage and the non-use of force or the threat of force. These principles are the corner-stone of the establishment of a climate favourable to mutual confidence and respect and to peaceful co-operation among peoples.
8.	In its approach to the complex problems of international life, Romania is basing itself on current realities, on the fact that vast new transformations of ail economic, social and political nature are taking place in the world, as are profound changes in the global balance of forces. The will of peoples to put an end once and for all to imperialist, colonialist and neo-colonialist policies and to all forms of domination and oppression is becoming more and more manifest, as is the determination of peoples to be the master of their own national resources, to choose the path of their social and economic development without any outside interference, and to live in peace, security, friendship, understanding and co-operation. At the same time, international life is being adversely affected by a generalized sharpening of economic, national, social and political contradictions, by an intensification of the struggle for a hew division of the world into spheres and zones of influence. These disquieting developments are aggravated by crisis conditions in the fields of raw materials and energy, the acceleration of the arms race, the maintenance and widening of economic gaps, by the revival of old policies of force and diktat and of interference in the affairs of other peoples. All this serves only to increase tension in international life, to create a climate of concern and insecurity, to create grave dangers to peace and to threaten the national independence and sovereignty of States, in particular of small and medium-size States, while impeding the economic and social progress of all peoples.
9.	In the circumstances, a guarantee of the independence and sovereignty of every country and of the sacred right of each people to decide freely and independently its destiny, without any interference, coercion or aggression, is an essential requirement of contemporary life. The facts of international life have shown that every violation of the sovereignty and national independence of peoples causes serious harm not only to the peoples concerned but also to the interests and to the yearning of all nations for peace, confidence and security. Strict observance of international law, of the sovereign rights of each people to be the sole masters in their own country, is today a. sine qua non for the establishment of an atmosphere of genuine international detente and of a relationship of trust and fruitful and peaceful co-operation among all States. Romania believes that it is necessary for all socialist countries and all the developing and non-aligned countries and all States of the world to strive for the elimination from international life of all forms of interference in the affairs of others and of all forms of domination or claim to domination. They should do so by giving pride of place to the principle of freedom and independence for all nations and of the sacred right of every people to determine for itself the course of its social, economic and political development. We firmly believe that it is in the power of States and Governments, on the basis of the aspirations of the peoples and the pressing need to strengthen peace, detente and security, to create the conditions necessary for a constructive settlement of the problems confronting mankind. In so doing they would bring about a drastic shift towards a new pattern of international relations consistent with the requirements of historical progress.
10.	Of decisive importance in this respect is the total abolition of the policy of the use or threat of use of force, the elimination of any interference or pressure and the final renunciation of the use of military instruments in relations between States. The particular urgency of this goal is of vital importance for the peaceful future of mankind, and this was recently stressed with the utmost clarity by the President of Romania, when he said:
"In view of the fact that there are many complex problems in the world, that the long imperialist and colonialist domination generated many disputes and conflicts and left them unresolved, we declare ourselves firmly in favour of the solution of all problems between States solely by means of negotiations between the interested parties and for the complete renunciation of the use of military force or the threat of force. This is in keeping both with the interests of the peoples concerned and with those of all peoples and the cause of international peace and cooperation1'.
11.	More recent developments have confirmed that when the path of negotiation, of direct contacts, has been chosen, it has been possible to find mutually acceptable solutions of the thorniest problems, or at least to achieve an easing of tension. In actual fact, recourse to force has never led to the settlement of a conflict between States, but has always caused serious loss of human life and material damage, has poisoned the international climate and has created grave dangers to peace in the regions in question and throughout the world.
12.	The use of force is in fact the most brutal violation of the elementary principles of international law and constitutes a defiance of the Charter of the United Nations and of the conscience of mankind, and hence it must be eradicated finally and completely from the practice of relations between States. We believe that nothing can justify recourse to force or the threat of force, in any form whatsoever, still less armed intervention in the internal affairs of other States.
13.	The attempt to settle disputes by means of military intervention or by the use of force is typical of the old imperialist policy, which was based on the right of the strong against the weak, on the violation of the principles of international legality, on the defiance of the principles of justice and of the sacred rights of peoples to freedom and national independence. The path of force and armed aggression constitutes a grave anachronism in our day that must be totally eradicated from international life if we really want to establish a world of justice and equity on this planet.
14.	In the light of the close interdependence of the world today and the most complex circumstances of the present international situation, recourse to force in any area of the globe and the outbreak of military clashes and conflicts are likely to jeopardize not only the tranquillity, security and life of the peoples concerned, but also the peace and security of the whole world. The facts are such that the slightest spark can lead to a tremendous conflagration capable of engulfing mankind in a new world cataclysm. That is why all peoples, all mankind, have a vital interest in the final abolition of military action as a means of settling disputes and in the solving of all disputes and outstanding problems that may exist between States exclusively by peaceful, political negotiations. Experience has shown that there are no problems, no matter how complex, which cannot be solved if reason prevails and if there is forthcoming a sense of responsibility for the tranquillity and security of peoples and for the general cause of human progress, of international peace and detente.
15.	In proposing the inclusion in the agenda of this session of an item entitled "Settlement by peaceful means of disputes between States’’, Romania has based itself precisely on the need to focus attention and mobilize the efforts of Governments, public opinion and all peoples on these problems vital for the peace of the world. We are convinced that a thorough debate of this proposed item will lead to a clearer identification and utilization of the possibilities provided by the United Nations and its Charter to act more vigorously and more effectively in the prevention and settlement of disputes and conflicts between States, on a just and lasting basis. In this regard, it is our belief that it would be of the utmost importance to agree on the drafting of a General Assembly declaration on the peaceful settlement of disputes, as a first step towards the conclusion of a treaty on the subject.
16.	Romania, as it has already pointed out on other occasions in this world forum, also considers that the idea of setting up a permanent commission of the General Assembly for good offices and conciliation is as topical as ever. The establishment of such a commission, which would not act independently but, rather in close connexion with the Security Council, would provide our Organization with an effective instrument for the better implementation of its role with regard to the maintenance and strengthening of international peace and security.
17.	Romania stands ready for consultations and active co-operation with all other States in order to ensure that the consideration of this item results in the adoption of measures which would lead to an increased capacity of the United Nations to fulfil its important prerogatives of contributing to the just and equitable settlement of disputes, on the basis of respect for the legitimate interests of each people, of peace, good understanding and international co-operation. We trust that the delegations participating in this session will take account of the importance of the intensification of efforts to settle all international problems by negotiations and will bring their valuable and indispensable contributions to bear in ensuring a thorough examination of the proposed item, and to finalizing it with results which would respond to the common interests of all States and the expectations of peoples.
18.	Romania, as a European country, naturally places among its main preoccupations the strengthening of security, peace and co-operation among the European States. Although certain positive steps have been taken in the right direction in the relations among the States which signed the Final Act of Helsinki, nevertheless we note with concern that the feverish arms race continues, that huge quantities of ever-more destructive weapons are being accumulated on our continent, that foreign troops and military bases are still present on the territories of many European States, and that it is in Europe that the two opposed military blocs, heavily armed, face each other.
19.	Therefore, we consider that it is of utmost importance to start without delay a sustained effort for the thorough preparation of the Conference's second review session, to be held at Madrid in 1980, which is aimed at accelerating the implementation of the Helsinki Final Act and at giving further impetus to the process begun by the Conference on Security and Cooperation in Europe. To this end, Romania is determined to continue broad and detailed consultations with all States participating in the Conference. Furthermore, we are of the view that the organization of a multilateral consultative meeting, with the participation of all States signatories of the Final Act, for a broad exchange of information and opinions concerning the substantive problems of the Madrid meeting, would contribute effectively to the adequate preparation of that meeting and to a better understanding of the positions and preoccupations of the participating States. It would help also in the definition and selection in advance of the main problems and in their constructive consideration.
20.	It would be of particular importance for the success of the Madrid meeting—as has been pointed out in a series of consultations which have taken place so far—for it to be held at the Foreign Ministers level.
21.	Such an approach to the preparation and ordering of the coming Madrid meeting will create propitious conditions for the adoption of concrete measures concerning the wide and unrestricted development of economic, scientific and cultural co-operation, and, in particular, concerning military disengagement and disarmament, without which the strengthening of peace and detente and the establishment of genuine security cannot be conceived.
22.	Since the military budgets of the States participating in the Conference on Security and Co-operation in Europe represent a large part of world military expenditure, agreement on practical measures of disarmament on the continent not only would have great importance for the European States, but also would constitute a substantive contribution to the promotion of the cause of disarmament, security and peace throughout the planet.
23.	To bring about disarmament, and primarily nuclear disarmament, has become a vital need of all mankind. The ceaseless accumulations of armaments and the race in the development of new types of weapons of ever-growing destructive power have reached levels which cannot be justified. They far exceed the defence needs of the respective States and have increasingly become a factor of insecurity for all nations and a direct threat to the independence and free development of peoples and to the destiny of peace and civilization.
24.	The size of military expenditures, the huge wastage of fuel and raw materials and the squandering of an immense scientific potential for destructive purposes all contribute directly to the aggravation of the phenomena of economic crises, to the widening of gaps and to the perpetuation of underdevelopment, and all these factors are felt as a growing burden by all the peoples of the world.
25.	At present it is necessary as an objective of the utmost urgency and importance to concert the efforts of all States in order to ensure the cessation of the armaments race and the transition, without further delay, to the adoption and implementation of effective measures for disarmament, primarily nuclear disarmament.
26.	Romania considers that the conclusion of the Treaty resulting from the Strategic Arms Limitation Talks [SALT] between the USSR and the United States, together with its ratification, constitutes an event of political importance in international life, a positive step that could open the way for disarmament measures with the participation of all States.
27.	Romania stands also for the cessation of the production and further improvement of nuclear weapons; for the destruction of existing stockpiles and for the outlawing of these weapons. Measures to be taken in this area should in no way diminish the access of all States to the use of atomic energy for peaceful purposes. The balance, the guarantee of equal security for all States, should be brought about not by an increase in armaments, but by a reduction.
28.	Being firmly in favour of the cessation of the arms race and of the organized transition to a reduction in military budgets, arms and armed forces, Romania considers that a priority measure, for which the United Nations should work more determinedly, is the freezing and reduction of military expenditures by 10 per cent to 15 per cent in the initial stage. The funds so released could be used both for the progress of each country and to assist developing countries. In this respect Romania will submit appropriate proposals to the General Assembly at this current session.
29.	My country supports the adoption of measures to strengthen coexistence among States and to reduce tension and conflicts. We have in mind the withdrawal of foreign troops, the dismantling of military bases installed on the territories of other States and the reduction of the military activities of blocs and the liquidation of such blocs. We attach particular importance to the promotion by all States of mutual relations of good neighbourliness, understanding and co-operation at regional levels and we will submit to the General Assembly a draft resolution on the development of relations of good neighbourliness among States.
30.	Romania is working for the development of cooperation among Balkan States, for the intensification of their bilateral and multilateral collaboration, for the peaceful settlement of existing disputes and for the transformation of that region into a zone of peace and good neighbourliness, free from nuclear weapons, as an element of security and co-operation in Europe.
31.	In its concept of the establishment of lasting peace and real security Romania includes, along with the cardinal problem of disarmament, the increasingly acute problem of erasing under-development and the anachronistic division of the world into rich and poor countries—the bringing about of the new international economic order.
32.	Mankind can no longer ignore a situation in which almost two thirds of the world's population lives in conditions of under-development as a consequence of a long period of colonial exploitation and the perpetuation of unequal relations which enables the few rich to accumulate even more wealth while the poor become poorer. It is unacceptable that there should be hundreds of millions of human beings suffering from hunger, malnutrition, disease and poverty, prey to ignorance and isolated from all the achievements of civilization, while the great explosion of the scientific and technical revolution is placing at the disposal of mankind new means of mastering nature and improving the environment and life on our planet. Such a state of affairs defies the most elementary ideals of justice, equality and humanity, and this cannot but constitute a grave factor for tension and serve to generate profound contradictions in international life, as well as impeding the progress of all mankind. It is obvious that we cannot speak of political and economic stability, of peace or progress unless this situation is adequately solved within a short period of time, and unless means are found to assist energetically the eradication of under-development through the strenuous efforts of each country, as well as through a more active assistance by developed countries and by establishing new economic relations based upon equality and equity.
33.	In spite of the resolutions and recommendations adopted by the United Nations, and in spite of the persevering efforts of the developing countries, the negotiations that have taken place so far, including those at the fifth session of UNCTAD, have not been marked by any significant progress, primarily as a result of the position of the developed countries. At the same time, the economic inequalities among States have become more acute, and the economic and financial difficulties of the developing countries have increased, primarily as a consequence of the economic, raw material and energy crises.
34.	In view of the great importance we attach to the international framework which should ensure the support of the developing countries and to the crystallizing of political measures for the establishment of a new international economic order based on equality and equity, Romania considers that the special session of the United Nations General Assembly in 1980 has a special role to play. Romania attaches great importance also to thorough preparation for that session so that it may mark a turning-point in the adoption of practical measures towards the eradication of underdevelopment, ensuring the more rapid progress of the developing countries and promoting the establishment of a new international economic order.
35.	It goes without saying that, in the eradication of under-development, the intensification by the developing countries of their own efforts, and the mobilization and full deployment of their human and material resources, is essential. At the same time, the strengthening of solidarity and co-operation among the developing countries, both for their economic and social development and in their negotiations with developed countries to enable them to reach solutions which will ensure the more rapid progress of the developing countries and contribute to the achievement of general economic development and stability, is of great importance.
36.	International action aimed at the development of agriculture, industry, communications, free access to modern technology, the regulation of the activities of multinational corporations in developing countries, and increasing the flow of financial resources and technical assistance to those countries—all these have a very important role to play.
37.	In order to facilitate broad access by all countries to the achievements of advanced science and technology, the Assembly should at this session adopt appropriate measures for implementing the decisions of the recent United Nations Conference on Science and Technology for Development.
38.	Within the context of the settlement of international economic problems, priority attention should be given to the conclusion of an agreement, with the participation of the developing countries, the oil-producing countries and the industrialized nations, to establish balanced relations in the pricing of oil and other sources of energy, raw materials, manufactured goods and food products. Such agreements should ensure stability and price control in order to avoid chaos and disorganization, which is damaging to all States, particularly the non-oil-producing developing countries. It is only through such means of negotiation and agreements— and not through recourse to force—that one can bring about a solution that will promote the stability of the world economy in the interest of all peoples in the light of the grave economic problems confronting mankind.
39.	In the circumstances of the increasingly close interdependence which characterizes contemporary developments, support for the developing countries, the achievement of substantial progress in building a new international economic order, and the establishment of new international co-operation based on equality and mutual advantage are in the interests of all States, including the developed nations, and of peace and world economic stability.
40.	As a developing socialist State, Romania is determined to spare no effort to these ends, working together with the other States members of the Group of 77, and with all States of the world.
41.	There is profound concern over the continued existence, in various parts of the world, of tension and conflict and of armed confrontation between States, which endangers general peace and security. Romania is firmly convinced that in the present international situation there is a real possibility of replacing force by reason and by respect and concern for the rights and interests of each nation.
42.	It is in this spirit that Romania supports solution of the Cyprus problem by political means on the basis of respect for the independence, sovereignty, territorial integrity, unity and non-alignment of the Republic of Cyprus, while ensuring the peaceful coexistence of the two Cypriot communities.
43.	The present situation in the Middle East requires an intensification of efforts at a comprehensive solution of the conflict by political means for the attainment of a just and lasting peace, which should lead to Israel's withdrawal from the Arab territories occupied in 1967, the implementation of the Palestinian people's right to self-determination—which includes the establishment of their own independent State—and the ensuring of the independence and sovereignty of all States of the region.
44.	The recognition of the Palestinian people's right to self-determination, including the creation of their own independent State, constitutes the core of the problem, Upon which a just and lasting solution of this conflict depends. The interests of peace require the convening of an international conference under United Nations auspices, with the participation of all concerned, including the Palestine Liberation Organization [FLO], as well as the two Co-Chairmen of the Geneva Peace Conference on the Middle East—the Soviet Union and the United States. We must also put an end to the military actions against Lebanon to ensure that country's integrity and independence, as well as the achievement of national reconciliation which would make possible its independent, democratic development.
45.	Romania supports the constructive initiatives and proposals of the Democratic People's Republic of Korea for the peaceful, independent and democratic reunification of Korea and for the withdrawal of foreign troops from the peninsula, such action being in the interests of the Korean nation and of peace and stability in Asia and the whole world.
46.	Romania wishes to declare its active solidarity with and to lend its full support—political, diplomatic, moral and material—to, the just struggles of the peoples of Namibia and Zimbabwe for their national independence. We stand firmly and militantly in favour of the total elimination of the policy of racial discrimination and apartheid in South Africa and condemn the attacks committed by the racist regimes against the front-line States. The meetings and fruitful discussions held by President Nicolae Ceausescu with the leaders of the front-line States, the South West Africa People's Organization [SWAFO], the Patriotic Front of Zimbabwe and the African National Congress of South Africa, both in Romania and in Africa, all evoked a reaffirmation of our constant position.
47.	In the present circumstances, the United Nations should take more energetic action in support of the earliest possible liberation of the peoples of southern Africa to put an end, once and for all, to all violations of their freedom and lawful national rights.
48.	The abolition of colonialism and of all forms of domination by one nation over another, and of the imperialist policies of force and diktat are a sine qua non for the social and economic development of every people and for the effective realization of human rights and fundamental freedoms.
49.	We believe that international concern in the social and humanitarian fields should be precisely in keeping with these requirements, so essential for ensuring the political, economic and social rights of peoples, which in turn are indispensable for the full assertion of the human personality.
50.	It is in this spirit, we believe, that the human right to peace, security, work, education, health care, participation in the solution of the problems of society, as well as the right to have the opportunity to develop and fully use one's creative potential, is of the highest priority.
51.	In particular, we consider that the General Assembly can make an effective contribution to the universal implementation of the right to education through the development of an educational system and the training of national personnel in all spheres of activity, particularly for the developing countries, in keeping with the requirements of their multifaceted progress.
52.	Along the same lines, we advocate the proclamation of an International Youth Year, The activities connected with such a year would significantly contribute to the intensification of national and international efforts to create better educational, working and living conditions for the younger generation and broaden its participation in the over-ad development of society and in the creation of a world of peace and understanding.
53.	The solution of the complex problems facing mankind today requires the democratization of international relations and the creation of conditions conducive to the full and equal participation in international life of all States, regardless of their size or social system. In particular, the greatest significance must be placed on the more active participation in international life of the small and medium-sized countries, the developing States, and of the non-aligned countries, which can and should have their say on all international issues.
54.	Romania places great value on the role played by the United Nations, in keeping with the purposes and principles of the Charter, in the democratic solution of all international problems in the interests of all peoples. The United Nations offers the most appropriate framework and the only forum for in-depth debate and the finding of lasting solutions to all problems facing mankind, with the participation of all States, regardless of their size or social system, on terms of equality.
55.	Experience has shown that it is not possible to solve major international problems within a limited circle of States, however great and powerful they may be. The strengthening of the role of the United Nations, its improvement and the democratization of its activities in conformity with the demands of today's international life are therefore major factors in the strengthening of international peace and security and in the development of co-operation among all nations.
56.	It is here in the General Assembly, where all the States and nations of the world are represented, that we should democratically and equitably debate and solve all grave, difficult and thorny problems facing mankind today, and through our concerted efforts find judicious solutions, which could ensure that world politics will develop in keeping with the aspirations of every people, the general interests of peace and with the easing of tension. It is only through the active and responsible contribution of all nations that the serious difficulties and grave tensions and conflicts which still persist in international life can be overcome, that further steps and concrete measures towards disarmament, towards the establishment of a new economic and political order, towards detente, and towards security and peace, can be ensured. It is to this goal precisely that the work of Romania is aimed in the Special Committee on the Charter of the United Nations and the Strengthening of the Role of the Organization. My country's contribution is aimed at identifying ways and means of raising the level of the United Nations to that of the tasks with which it has been entrusted in this world.
57.	This summer, we had the opportunity to welcome to Romania the Secretary-General, Mr. Kurt Waldheim, who at that time held fruitful talks with the President of Romania, Mr. Nicolae Ceaugescu. I should also like to take this opportunity to express the appreciation of the Romanian Government for the Secretary-General1 s contribution to the promotion of the goals and principles of the United Nations and for his endeavours to find negotiated solutions for the major problems of the day.
58.	The Romanian delegation is ready to contribute together with all other delegations to the search for just and equitable solutions to the problems which the United Nations General Assembly Is to consider. Let us hope that this session may bring us closer to the objective of ensuring the advent of a new international life marked by detente, national independence, progress and peace.